United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 05-2535
                                ___________

Stanley Paul Smith,                    *
                                       *
             Appellant,                *
                                       *
      v.                               *   Appeal from the United States
                                       *   District Court for the
Larry Long, Tri-State Engineering      *   Western District of Missouri.
Company; Phil Erwin, Tri-State         *
Engineering Company; John Bolte,       *
Tri-State Engineering Company; D.      *   [UNPUBLISHED]
Mark Doolan, Environmental             *
Protection Agency; American Water      *
Works Company, Inc./RWE; Missouri *
American Water Company; John           *
Ashcroft, Attorney General; Roy Blunt, *
US Congressman; Ron Doerge,            *
Sheriff, Newton County Sheriff’s       *
Department; Michael Stearns, US        *
Cellular Company; Freeman Hospitals *
and Health Systems; Dr. Chris          *
Ferguson; Gary Duncan; Vicky Kahl; *
Dr. John Daugherty; Patty Thomason; *
Jane Doe, ER/MQ Nurse; Carol           *
Graham; Dr. R. I. Fleming; Dr. Arthur *
Daus; Phil Stinnet, Mayor, City of     *
Joplin, MO; Richard Russell, City of   *
Joplin, MO; David Niebur, Former Chief*
of Police, City of Joplin, MO Police   *
Department; GDR Corporation; City      *
Council of Joplin, MO; John and Jane *
Doe, JPD; Peter Edwards, City          *
Attorney; Dennis Agniel, MO                 *
Division of Probation and Parole;           *
Heather (Shipman) Theis; Sandy              *
Jones; Ed Davis; Jeremiah Nixon,            *
Missouri Attorney General; Virginia         *
Murray, Asst. MO Attorney General;          *
Fernando J. Gaitan, U.S. District           *
Judge; George Herbert Walker Bush,          *
Former President of the United States;      *
Judge Logan, US 8th Circuit Court of        *
Appeals; JUDGE FAGG, US 8th                 *
Circuit Court of Appeals; Judge             *
Whipple, US 8th Circuit Court Judge;        *
Bob Holden, Missouri Governor; Miles        *
Parks, Officer, MO Highway Patrol; Jo       *
Anne B. Barnhart, Commissioner of           *
Social Security Administration;             *
Stevens, ALJ, Springfield, MO; George       *
Wilhoit, ALJ; George J. Tenet, Former       *
Director, Central Intelligence Agency;      *
Porter Goss, Central Intelligence           *
Agency; Counselor Warren; Unnamed           *
Female Agent; Clarence Thomas,              *
Supreme Court Justice; Christopher          *
“Kit” Bond; Senator Jim Ryun; Michael       *
N. Neumark, Correctional Medical            *
Services; M.D. John Matthews; Dr.           *
Ghassemi Chi; R. Dent, Doctor; Dr. G.       *
Rile; Dr. Danny Stanton; Dr. Hoog;          *
Dr. Vincent Morgan; David Scherr;           *
Aramark Group; Spectrum Medical             *
Services; Pfizer, Inc.; Michael Pfieffer,   *
C.O.O.; Linda (Durham) Taylor;              *
Donald Webb, Missouri Department of         *
Corrections; Michael Kemna,                 *
Missouri Department of Corrections;         *
Michael Cornell, Missouri Department        *

                                        -2-
of Corrections; Dora Schriro, Missouri    *
Department of Corrections; Diane          *
Walker, Missouri Department of            *
Corrections; Patty Lamp, Missouri         *
Department of Corrections; Tammi          *
Jacobs, Missouri Department of            *
Corrections; C.O. I. Piburn, Missouri     *
Department of Corrections; C.O. I.        *
Chaffe, Missouri Department of            *
Corrections; James R. Hobbs; Robert       *
P. Warden, Attorney at Law,               *
                                          *
             Appellees.                   *
                                     ___________

                              Submitted: March 27, 2006
                                 Filed: March 28, 2006
                                  ___________

Before WOLLMAN, MURPHY, and COLLOTON, Circuit Judges.
                         ___________

PER CURIAM.

       Stanley Paul Smith submitted a 42 U.S.C. § 1983 complaint with an application
to proceed in forma pauperis (IFP). The district court1 denied Smith IFP status, he
paid the filing fee, and the complaint was filed and is currently pending in the district
court. We therefore dismiss this appeal as premature. See 8th Cir. R. 47A(a). We
also deny Smith’s pending motions.
                         ______________________________



      1
      The Honorable Sarah W. Hays, United States Magistrate Judge for the
Western District of Missouri, to whom the case was referred for final disposition by
consent pursuant to 28 U.S.C. § 636(c).

                                          -3-